WADE, Justice
(dissenting).
I am not prepared to agree that this bond does not meet the requirements of sections 14-2-1 and 14-2-2, Utah Code Annotated so as to relieve the owner from liability. I see no substantial distinction between this case and the DeLuxe Glass Co. v. Martin, 116 Utah 144, 208 P.2d 1127, in which we held that the bond met the requirements of those sections of the statute. In that case the bond did not expressly authorize the persons who furnished labor or material to bring suit on the bond. It did require the payment by the contractor-'of all of the-costs of construction of" the'building in question, which payments the bonding company guaranteed. But I think that by implication -that was clearly the intention of the parties to.the bond in the instant case. The prevailing opinion seems to agree that in this case the bond by implication required that the contractor -pay all the costs *156of construction. I see no substantial difference between the other provisions of that contract as stated in the prevailing opinion, that the contractor “shall perform and fulfill all the covenants, terms, conditions and agreements of the contract” and the provisions of the contract in this case that the surety agrees to indemnify the owner against any loss or damage arising by reason of the failure of the principal to faithfully perform the contract. In both cases the Bonding Company agreed to pay such costs to the owner only, not to the persons who furnished such materials or labor, if the contractor failed to make such payment. In neither case was there any express provision in the Bond as required by the statute that it “shall run to the owner and to all other persons as their interests may appear.” In that case as well as here the court had to imply or read into the Bond such a provision. The only difference in the two bonds is that in the former case the bond expressly provided liability to the owner in the event of the failure of the contractor to pay the cost of constructing the building, whereas in this case such is clearly implied in the Bond. This seems to me to be a difference without any reasonable distinction.
I therefore dissent.
CROCKETT, J., concurs in the views expressed in the dissenting opinion of WADE, J.